Exhibit 10.10

 

KMP FUTURES FUND I LLC

ADVISORY AGREEMENT

ADVISORY AGREEMENT (this “Agreement”) dated as of the 1st day of July, 2010, by
and among KMP FUTURES FUND I LLC, a Delaware limited liability company
(“KMPFF”), KENMAR PREFERRED INVESTMENTS CORP., a Delaware corporation (the
“Managing Member”) and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership (the “Advisor”).

W I T N E S S E T H:

WHEREAS, KMPFF has been organized primarily for the purpose of trading, buying,
selling, spreading or otherwise acquiring, holding or disposing of futures,
forward and options contracts with respect to commodities. Other transactions
also may be effected from time to time, including among others, those as more
fully identified in Exhibit A hereto; the foregoing commodities and other
transactions are collectively referred to as “Commodities”; and

WHEREAS, the Managing Member is the managing member of KMPFF; and

WHEREAS, the Managing Member is authorized to utilize the services of one or
more professional commodity trading advisors in connection with the Commodities
trading activities of KMPFF; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

WHEREAS, the Advisor is registered as a commodity trading advisor under the
United States Commodity Exchange Act, as amended (the “CE Act”), and is a member
of the National Futures Association (the “NFA”) as a commodity trading advisor
and will maintain such registration and membership for the term of this
Agreement; and

WHEREAS, KMPFF, the Managing Member and the Advisor desire to enter into this
Agreement in order to set forth the terms and conditions upon which the Advisor
will render and implement commodity trading advisory services on behalf of KMPFF
during the term of this Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Duties of the Advisor.

(a) Appointment. KMPFF hereby appoints the Advisor, and the Advisor hereby
accepts such appointment, as KMPFF’s limited attorney-in-fact to exercise
discretion to invest and reinvest in Commodities during the term of this
Agreement of the assets of KMPFF allocated to the Advisor (the “Allocated
Assets”) on the terms and conditions and for the purposes set forth herein. This
limited power-of-attorney is a continuing power and shall continue in effect
with respect to the Advisor until terminated hereunder. The Advisor shall have
sole authority and responsibility for independently directing the investment and
reinvestment in Commodities of the Allocated Assets for the term of this
Agreement pursuant to the trading programs, methods, systems, and strategies
described in Exhibit A hereto, which KMPFF and the Managing Member have selected
to be utilized by the Advisor in trading the Allocated Assets (collectively
referred to as the Advisor’s “Trading Approach”), subject to the trading
policies and limitations as set forth in KMPFF’s Confidential Information dated
May 14, 2010, as

 

1



--------------------------------------------------------------------------------

Exhibit 10.10

 

amended or supplemented from time to time (the “Memorandum”) and attached hereto
as Exhibit B (the “Trading Policies and Limitations”), as the same may be
modified from time to time and provided in writing to the Advisor. The portion
of the Allocated Assets to be allocated by the Advisor at any point in time to
one or more of the various trading strategies comprising the Advisor’s Trading
Approach will be determined as set forth in Exhibit A hereto, as it may be
amended from time to time, with the consent of the parties, it being understood
that trading gains and losses automatically will alter the agreed upon
allocations. Upon receipt of a new allocation, the Advisor will determine and,
if required, adjust its trading in light of the new allocation.

(b) Allocation of Responsibilities. KMPFF will have the responsibility for the
management of any portion of the Allocated Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Allocated Assets in
compliance with the Trading Policies and Limitations, and in accordance with the
Advisor’s Trading Approach. In the event that KMPFF shall, in its sole
discretion, determine in good faith following consultation appropriate under the
circumstances with the Advisor that any trading instruction issued by the
Advisor violates the Trading Policies and Limitations, then KMPFF, following
reasonable notice to the Advisor appropriate under the circumstances, may
override such trading instruction and shall be responsible therefore. Nothing
herein shall be construed to prevent the Managing Member from imposing any
limitation(s) on the trading activities of KMPFF beyond those enumerated in the
Memorandum if the Managing Member determines that such limitation(s) are
necessary or in the best interests of KMPFF, in which case the Advisor will
adhere to such limitations following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Commodities and that the Trading Approach is not
intended primarily to generate interest income). The Advisor also agrees that it
will attempt to trade in such a manner as to allow non-U.S. investors in KMPFF
(all investors in KMPFF, the “Members”) to qualify for the safe harbors found in
Section 864(b)(2) of the Code and as interpreted in the regulations promulgated
or proposed thereunder.

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or KMPFF requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for KMPFF
(including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach or a modification in the leverage employed), either in whole or in
part, the Advisor may not do so and/or shall not be required to do so, as
appropriate, unless both KMPFF and the Advisor consent thereto in writing.

(e) Notification of Material Changes. The Advisor also agrees to give KMPFF
prior written notice of any proposed material change in its Trading Approach,
and agrees not to make any material change in such Trading Approach (as applied
to KMPFF) over the objection of KMPFF, it being understood that the Advisor
shall be free to institute non-material changes in its Trading Approach (as
applied to KMPFF) without prior written notification. Without limiting the
generality of the foregoing, refinements to the Advisor’s Trading Approach, and
the deletion (but not the addition) of Commodities (other than the addition of
Commodities then being traded (i) on organized domestic commodities exchanges,
(ii) on foreign commodities exchanges recognized by the Commodity Futures
Trading Commission (the “CFTC”) as providing customer protections comparable to
those provided on domestic exchanges, or (iii) in the interbank foreign currency
market) to or from the Advisor’s Trading Approach shall not be deemed a material
change in the Advisor’s Trading Approach, and prior approval of KMPFF

 

2



--------------------------------------------------------------------------------

Exhibit 10.10

 

shall not be required therefore. The utilization of forward markets in addition
to those enumerated in Exhibit C hereto would be deemed a material change to the
Advisor’s Trading Approach and prior approval shall be required therefor.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with KMPFF upon request any trading methods, programs, systems or
strategies used by it for trading customer accounts which differ from the
Trading Approach used for KMPFF, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information in its reasonable discretion.

(f) Request for Information. The Advisor agrees to provide KMPFF with any
reasonable information concerning the Advisor that KMPFF may reasonably request
(other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by KMPFF, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which KMPFF reasonably deems to be material to KMPFF; the
Advisor also shall notify KMPFF of any such matters the Advisor, in its
reasonable judgment, believes may be material to KMPFF relating to the Advisor
and its Trading Approach. During the term of this Agreement, the Advisor agrees
to provide KMPFF with updated monthly information related to the Advisor’s
performance results within a reasonable period of time after the end of the
month to which it relates.

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in connection with a trade or that a trade was
made other than in accordance with the Advisor’s instructions, the Advisor shall
promptly notify KMPFF of this fact and shall utilize its reasonable efforts to
cause the error or discrepancy to be corrected.

(h) Liability. Neither the Advisor nor any employee, partner or officer of the
Advisor, nor any person who controls the Advisor, shall be liable to KMPFF, its
Managing Member, officers, directors, shareholders, members, or employees, or
any person who controls KMPFF, or any of their respective successors or
assignees under this Agreement, except by reason of acts or omissions in
material breach of this Agreement or due to their willful misconduct or gross
negligence or by reason of their not having acted in good faith in the
reasonable belief that such actions or omissions were in, or not opposed to, the
best interests of KMPFF and its Members; it being understood that the Advisor
makes no guarantee of profit nor guarantee against loss, and that all purchases
and sales of Commodities shall be for the account and risk of KMPFF, and the
Advisor shall incur no liability for trading profits or losses resulting
therefrom provided the Advisor would not otherwise be liable to KMPFF under the
terms hereof.

(i) Initial Allocation, Additional Allocations, and Reallocations. Initially,
the Allocated Assets will total an amount allocated to the Advisor by the
Managing Member.

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
KMPFF may, on a monthly basis, as described in the Memorandum, (i) allocate
additional assets to the Advisor, (ii) reallocate the Allocated Assets away from
the Advisor to another commodity trading advisor (an “Other Advisor”),
(iii) reallocate assets to the Advisor from an Other Advisor or (iv) allocate
additional capital with respect to KMPFF to an Other Advisor.

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Member with any amendment or supplement to the Disclosure Document
attached hereto as Exhibit C (an “Update”) as soon as such Update is available
for distribution following the filing of such update in final form with the NFA.

 

3



--------------------------------------------------------------------------------

Exhibit 10.10

 

2. Indemnification.

(a) The Advisor. Subject to the provisions of Section 3 of this Agreement, the
Advisor, each partner, officer and employee of the Advisor, and each person who
controls the Advisor, shall be indemnified, defended, and held harmless by KMPFF
from and against any and all claims, losses, judgments, liabilities, damages,
costs, expenses (including, without limitation, reasonable investigatory and
attorneys’ fees and expenses) and amounts paid in settlement of any claims in
compliance with the conditions specified below (collectively, “Losses”)
sustained by any of them (i) in connection with any acts or omissions of KMPFF
or the Managing Member ,or any of its partners, officers or employees
constituting negligence or willful misconduct in connection with this Agreement,
(ii) as a result of a material breach of this Agreement by KMPFF or the Managing
Member, provided that, (1) such Losses were not the result of negligence,
misconduct or a material breach of this Agreement on the part of the Advisor,
any of its partners, officers or employees or any person controlling the
Advisor, (2) the Advisor, and its partners, officers, employees, and each person
controlling the Advisor, acted or omitted to act in good faith and in a manner
reasonably believed by such person to be in or not opposed to the best interests
of KMPFF , and provided further, that no indemnification shall be permitted
under this Section 2 for amounts paid in settlement if either (A) the Advisor
fails to notify KMPFF of the terms of any settlement proposed, at least fifteen
(15) days before any amounts are paid, or (B) KMPFF does not approve the amount
of the settlement within fifteen (15) days (such approval not to be withheld
unreasonably). Notwithstanding the foregoing, KMPFF shall, at all times, have
the right to offer to settle any matter with the approval of the Advisor (which
approval shall not be withheld unreasonably) and if KMPFF successfully
negotiates a settlement and tenders payment therefore to the party claiming
indemnification (the “Indemnitee”) the Indemnitee must either use its reasonable
efforts to dispose of the matter in accordance with the terms and conditions of
the proposed settlement or the Indemnitee may refuse to settle the matter and
continue its defense in which latter event the maximum liability of KMPFF to the
Indemnitee shall be the amount of said proposed settlement. Any indemnification
by KMPFF under this Section 2, unless ordered by a court, shall be made only as
authorized in the specific case by KMPFF.

(b) The Managing Member and KMPFF. KMPFF and the Managing Member, and each
partner, officer and employee of the Managing Member, and each person who
controls the Managing Member, shall be indemnified, defended, and held harmless
by the Advisor, from and against any and all Losses sustained by KMPFF or the
Managing Member (i) in connection with any acts or omissions of the Advisor, or
any of its partners, officers or employees relating to its management of the
Allocated Assets constituting negligence or willful misconduct, including in
connection with this Agreement or otherwise as a result of the Advisor’s
performance of services on behalf of KMPFF or its role as trading advisor to the
Allocated Assets, (ii) as a result of a material breach of this Agreement by the
Advisor, or (iii) a breach of the disclosure requirements of the CE Act that
relate to the Advisor’s past performance history, provided that, (1) such Losses
were not the result of negligence, misconduct or a material breach of this
Agreement on the part of KMPFF, the Managing Member or any of its partners,
officers or employees or any person controlling the Managing Member, and
(ii) KMPFF, the Managing Member and its partners, officers, employees, and each
person controlling the Managing Member, acted or omitted to act in good faith
and in a manner reasonably believed by such person to be in or not opposed to
the best interests of the Advisor, and provided further, that no indemnification
shall be permitted under this Section 2 for amounts paid in settlement if either
(A) the Managing Member fails to notify the Advisor of the terms of any
settlement proposed, at least fifteen (15) days before any amounts are paid, or
(B) the Advisor does not approve the amount of the settlement within fifteen
(15) days (such approval not to be withheld unreasonably). Notwithstanding the
foregoing, the Advisor shall, at all times, have the right to offer to settle
any matter with the approval of the Managing Member (which approval shall not be

 

4



--------------------------------------------------------------------------------

Exhibit 10.10

 

withheld unreasonably) and if the Advisor successfully negotiates a settlement
and tenders payment therefore to the Indemnitee, the Indemnitee must either use
its reasonable efforts to dispose of the matter in accordance with the terms and
conditions of the proposed settlement or the Indemnitee may refuse to settle the
matter and continue its defense in which latter event the maximum liability of
the Advisor to the Indemnitee shall be the amount of said proposed settlement.

(c) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of KMPFF.

(d) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such Indemnitee shall be indemnified only for that
portion of the Losses incurred in such action, suit or proceeding which relates
to the matters for which indemnification can be made.

(e) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by KMPFF in advance of the final disposition of such action, suit
or proceeding if (i) the legal action, suit or proceeding, if sustained, would
entitle the Indemnitee to indemnification pursuant to the terms of this
Section 2, and (ii) the Advisor undertakes to repay the advanced funds to KMPFF
in cases in which the Indemnitee is not entitled to indemnification pursuant to
this Section 2, and (iii) in the case of advancement of expenses , the
Indemnitee is not likely not to be entitled to indemnification hereunder.

3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against KMPFF: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of KMPFF in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging KMPFF a bankrupt or insolvent, or
seeking reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of KMPFF under the Federal Bankruptcy Code or any
other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of KMPFF
or of any substantial part of any of its properties, or ordering the winding up
or liquidation of any of its affairs, (ii) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause or (iii) file an involuntary petition for bankruptcy (collectively,
“Bankruptcy or Insolvency Action”).

(b) No Member Liability. This Agreement has been made and executed by and on
behalf of KMPFF for the benefit of KMPFF and the obligations of KMPFF set forth
herein are not binding upon any of the Members individually, but are binding
only upon the assets and property identified above and no resort shall be had to
the Member’s personal property for the satisfaction of any obligation or claim
hereunder.

4. Obligations of KMPFF, the Managing Member and the Advisor.

(a) The Memorandum. Each of KMPFF and the Managing Member agrees to cooperate
and use its good faith and reasonable efforts in connection with (i) the
preparation by KMPFF of the Memorandum (and any amendments or supplements
thereto), (ii) the filing of all documents (and any amendments or supplements
thereto) with such governmental and self-regulatory authorities as the Managing
Member deems appropriate for the sale of limited liability company interests in
KMPFF (the

 

5



--------------------------------------------------------------------------------

Exhibit 10.10

 

“Interests”) and the taking of such other actions not inconsistent with this
Agreement as the Managing Member may determine to be necessary or advisable in
order to make the proposed offer and sale of Interests lawful in any
jurisdiction, and (iii) the taking of such other actions as the Managing Member
may reasonably determine to be necessary or advisable in order to comply with
any other legal or regulatory requirements applicable to KMPFF. The Advisor
agrees to make all required disclosures regarding itself, its officers and
principals, trading performance, Trading Approach, customer accounts (other than
the names of customers, unless such disclosure is required by law or regulation)
and otherwise as may be required, in the reasonable judgment of counsel to the
Managing Member, to be made in the Memorandum and in applications to any such
jurisdictions by reason of any law or regulation applicable to KMPFF. Except as
required by applicable law or regulations, no description of, or other
information relating to, the Advisor may be distributed by the Managing Member
without the prior written consent of the Advisor, which consent shall not be
unreasonably withheld or delayed; provided that distribution of performance
information relating to KMPFF’s account shall not require consent of the
Advisor.

(b) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Managing Member or its affiliates,
an organizer or promoter of KMPFF, and it is not intended by the parties that
the Advisor shall have any liability as such.

5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to KMPFF, the Managing Member and
its affiliates and each other commodity trading advisor that may in the future
provide commodity trading advisory services to KMPFF and the Managing Member and
its affiliates, and shall, unless otherwise expressly authorized, have no
authority to act for or to represent KMPFF, the Managing Member and its
affiliates, any other commodity trading advisor or the Selling Agent in any way
or otherwise be deemed to be a general agent, joint venturer or partner of
KMPFF, the Managing Member and its affiliates or any other commodity trading
advisor, or in any way be responsible for the acts or omissions of KMPFF, the
Managing Member and its affiliates or any other commodity trading advisor as
long as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in KMPFF.

(c) Confidentiality. KMPFF and the Managing Member acknowledge that the Trading
Approach of the Advisor is the confidential property of the Advisor. Nothing in
this Agreement shall require the Advisor to disclose the confidential or
proprietary details of its Trading Approach. KMPFF and the Managing Member
further agree that they will keep confidential and will not disseminate the
Advisor’s trading advice to KMPFF, except as, and to the extent that, it may be
determined by KMPFF to be (i) necessary for the monitoring or conduct of the
business of KMPFF, including the performance of brokerage services by KMPFF’s
commodity broker(s), or (ii) expressly required by law or regulation.

6. Commodity Broker.

All Commodities traded for the account of KMPFF shall be made through such
commodity broker or brokers or counterparty or counterparties as KMPFF directs
or otherwise in accordance with such order execution procedures as are agreed
upon between the Advisor and KMPFF. Except as set forth below, the Advisor shall
not have any authority or responsibility in selecting or supervising any floor
broker or counterparty for execution of Commodities trades of KMPFF or for
negotiating floor brokerage commission rates or other compensation to be charged
therefore. The Advisor

 

6



--------------------------------------------------------------------------------

Exhibit 10.10

 

shall not be responsible for determining that any such broker or counterparty
used in connection with any Commodities transactions meets the financial
requirements or standards imposed by KMPFF’s Trading Policies and Limitations.
At the present time it is contemplated that KMPFF will clear all Commodities
trades through UBS Securities LLC or its affiliates, and it is contemplated that
KMPFF will execute (but not clear) all foreign currency forwards through its
facility with Bank of America, N.A. (and the Advisor will have Bank of America,
N.A. enter into appropriate “give-in” arrangements with UBS Securities LLC or
its affiliates). The Advisor may, however, with the consent of KMPFF, such
consent not to be unreasonably withheld, execute transactions at such other
firm(s), and upon such terms and conditions, as the Advisor and KMPFF agree if
such firm(s) agree to “give up” all such transactions to UBS Securities LLC for
clearance. To the extent that KMPFF determines to utilize a broker or
counterparty other than UBS Securities LLC or its affiliates, KMPFF will consult
with the Advisor prior to directing it to utilize such broker or counterparty,
and will not retain the services of such firm(s) over the reasonable objection
of the Advisor.

7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from KMPFF a monthly
management fee (the “Management Fee”) and a quarterly incentive fee (the
“Incentive Fee”) based on the Allocated Assets, which in all events shall be
unaffected by the performance of any other trading advisor, as follows:

(a) A Management Fee equal to 1/12th of 2% (2% per annum) of the Allocated
Assets determined as of the close of business on the last day of each month. In
the event that the Managing Member and the Advisor agree that the Trading
Approach should be modified to alter the agreed upon trading level of 1.5:1, an
appropriate adjustment in the monthly Management Fee will be made to reflect the
revised leverage. For purposes of determining the Management Fee, any
distributions, redemptions, or reallocation of the Allocated Assets made as of
the last day of a month shall be added back to the Allocated Assets and there
shall be no reduction for (i) the monthly Management Fees being calculated,
(ii) any accrued but unpaid Incentive Fees due to the Advisor under paragraph
(b) below for the quarter in which such fees are being computed, or (iii) any
accrued but unpaid extraordinary expenses (as defined in KMPFF’s Amended and
Restated Limited Liability Company Agreement, as the same may be amended from
time to time (the “LLC Operating Agreement”)). The Management Fee determined for
any month in which an Advisor manages the Allocated Assets for less than a full
month shall be pro rated, such proration to be calculated on the basis of the
number of days in the month the Allocated Assets were under the Advisor’s
management as compared to the total number of days in such month, with such
proration to include appropriate adjustments for any funds taken away from the
Advisor’s management during the month for reasons other than distributions or
redemptions.

(b) An Incentive Fee of 22% (the “Incentive Fee”) of “New High Net Trading
Profits” (as hereinafter defined) generated on the Allocated Assets, including
realized and unrealized gains and losses thereon, as of the close of business on
the last day of each calendar quarter (the “Incentive Measurement Date”). For
purposes of computing the Net Asset Value of the Allocated Assets only, the
Incentive Fee will be accrued monthly.

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (each an “Incentive Measurement Period”).

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading the Allocated Assets during such period
(including (i) realized trading profit

 

7



--------------------------------------------------------------------------------

Exhibit 10.10

 

(loss) plus or minus (ii) the change in unrealized trading profit (loss) on open
positions) and will be calculated after the determination of (reduction for) the
fees charged to KMPFF for brokerage commissions attributable to the Allocated
Assets, KMPFF’s transaction fees and costs attributable to the Allocated Assets
(including without limitation exchange fees and NFA fees), the Advisor’s
Management Fee, the operating expenses for which the Allocated Assets are
responsible, and any extraordinary expenses (e.g., litigation, costs or damages)
paid during an Incentive Measurement Period which are specifically related to
the Advisor, but before deduction of any Incentive Fees payable during the
Incentive Measurement Period. New High Net Trading Profits will not include
interest earned or credited on the Allocated Assets. New High Net Trading
Profits will be generated only to the extent that the Advisor’s cumulative New
High Net Trading Profits exceed the highest level of cumulative New High Net
Trading Profits achieved by the Advisor as of a previous Incentive Measurement
Date. Except as set forth below, net losses from prior quarters (including any
cumulative net losses as of the close of business on June 30, 2010 with respect
to World Monitor Trust II – Series E (“Series E”) which the Advisor was required
to recoup under the Trading Advisor Agreement dated September 17, 1999 as
amended March 1, 2009 among Series E, Preferred Investment Solutions Corp. and
the Advisor (the “Series E Agreement”) must be recouped before New High Net
Trading Profits can again be generated. If a withdrawal or distribution occurs
or if this Agreement is terminated at any date that is not an Incentive
Measurement Date, the date of the withdrawal or distribution or termination will
be treated as if it were an Incentive Measurement Date, but any Incentive Fee
accrued in respect of the withdrawn assets on such date shall not be paid to the
Advisor until the next scheduled Incentive Measurement Date. New High Net
Trading Profits for an Incentive Measurement Period shall exclude capital
contributions to the Allocated Assets in an Incentive Measurement Period,
distributions or redemptions paid or payable from the Allocated Assets during an
Incentive Measurement Period, as well as losses, if any, associated with
redemptions, distributions, and reallocations of assets during the Incentive
Measurement Period and prior to the Incentive Measurement Date (i.e., to the
extent that assets are allocated away from the Advisor (through redemptions,
distributions or allocations caused by KMPFF), any loss carryforward
attributable to the Advisor shall be reduced in the same proportion that the
value of the assets allocated away from the Advisor comprises the value of the
Allocated Assets prior to such allocation away from the Advisor. In calculating
New High Net Trading Profits, incentive fees paid for a previous Incentive
Measurement Period will not reduce cumulative New High Net Trading Profits in
subsequent periods.

Any net gains that have accumulated since the most recent Incentive Measurement
Date under the Series E Agreement shall be carried forward to the next Incentive
Measurement Date commencing with this Agreement.

Notwithstanding the foregoing, the Advisor acknowledges and agrees that

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid
generally within fifteen (15) business days following the end of the period for
which they are payable. Given that the Trading Advisor has been trading Series E
assets under the Series E Agreement prior to the execution of this Agreement,
the first incentive fee which may be due and owing to the Advisor in respect of
any New High Net Trading Profits will be due and owing as of the end of the
first calendar quarter during which the Trading Advisor began managing the
Allocated Assets under this Agreement. If an Incentive Fee shall have been paid
by KMPFF to the Advisor in respect of any calendar quarter and the Advisor shall
incur subsequent losses on the Allocated Assets the Advisor shall nevertheless
be entitled to retain amounts previously paid to it in respect of New High Net
Trading Profits.

(d) Fee Data. KMPFF will provide the Advisor with the data used by KMPFF to
compute the foregoing fees generally within fifteen (15) business days of the
end of the relevant period. The Advisor shall be free to contest the
calculations if in its reasonable judgment they are inaccurate.

 

8



--------------------------------------------------------------------------------

Exhibit 10.10

 

(e) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
KMPFF carries an account for transactions executed in KMPFF’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of KMPFF, which payment shall not violate
the preceding sentence.

8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 8, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term. Subject to Section 8(d)(iv) hereof, the
automatic renewal(s) set forth in the preceding sentence hereof shall not be
affected by (i) any allocation of the Allocated Assets away from the Advisor
pursuant to this Agreement, or (ii) the retention of Other Advisors following a
reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that KMPFF or KMPFF is terminated. In addition, this Agreement shall
terminate automatically in the event that the Allocated Assets decline as of the
end of any business day by at least 40% from the Allocated Assets (i) as of the
date hereof, or (ii) as of the first day of any calendar year, as adjusted in
each instance on an ongoing basis by (A) any decline(s) in the Allocated Assets
caused by distributions, redemptions, reallocations, and withdrawals, and
(B) additions to the Allocated Assets caused by additional allocations.

(c) Optional Termination Right of KMPFF. This Agreement may be terminated at any
time at the election of KMPFF in its sole discretion upon at least thirty
(30) days’ prior written notice to the Advisor. This Agreement also may be
terminated at the election of KMPFF upon prior written notice to the Advisor in
the event that: (i) KMPFF determines in good faith that the Advisor is unable to
use its agreed upon Trading Approach to any material extent, as such Trading
Approach may be refined or modified in the future in accordance with the terms
of this Agreement for the benefit of KMPFF; (ii) the Advisor’s registration as a
commodity trading advisor under the CE Act or membership as a commodity trading
advisor with the NFA is revoked, suspended, terminated or not renewed;
(iii) KMPFF determines in good faith that the Advisor has failed to conform, and
after receipt of written notice, continues to fail to conform in any material
respect, to (A) any of KMPFF’s Trading Policies and Limitations, or (B) the
Advisor’s Trading Approach; (iv) there is an unauthorized assignment of this
Agreement by the Advisor; (v) the Advisor dissolves, merges or consolidates with
another entity, sells or transfers a substantial portion of its assets or its
business goodwill, or sells or transfers any portion of its Trading Approach
utilized with respect to the KMPFF, in each instance without the consent of
KMPFF; (vi) Kenneth G. Tropin is not in control of the Advisor’s trading
activities for KMPFF; (vii) the Advisor becomes bankrupt (admitted or decreed)
or insolvent; (viii) there is a material breach of this Agreement by the Advisor
and after giving written notice to the Advisor which identifies such breach,
such material breach has not been cured within ten (10) days following receipt
of such notice by the Advisor; or (ix) for any other reason if KMPFF determines
in good faith that such termination is essential for the protection of KMPFF,
including without limitation a good faith determination by KMPFF that the
Advisor has breached a material obligation to KMPFF under this Agreement
relating to the trading of the Allocated Assets.

 

9



--------------------------------------------------------------------------------

Exhibit 10.10

 

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon prior written notice to KMPFF, in the
event: (i) of the receipt by the Advisor of an opinion of independent counsel
satisfactory to the Advisor and KMPFF that by reason of the Advisor’s activities
with respect to KMPFF it is required to register as an investment adviser under
the Investment Advisers Act of 1940 and it is not so registered; (ii) that the
registration of the Managing Member as a commodity pool operator under the CE
Act or its NFA membership as a commodity pool operator is revoked, suspended,
terminated or not renewed; (iii) that KMPFF (A) imposes additional trading
limitation(s) pursuant to Section 1 of this Agreement which the Advisor does not
agree to follow in its management of the Allocated Assets or (B) overrides
trading instructions of the Advisor; (iv) the amount of the Allocated Assets
decreases to less than $10 million as the result of redemptions, distributions,
reallocations of Allocated Assets or deleveraging initiated by KMPFF, but not
trading losses, as of the close of business on any Friday; (v) KMPFF elects
(pursuant to Section 1 of this Agreement) to have the Advisor use a different
Trading Approach in the Advisor’s management of the Allocated Assets from that
which the Advisor is then using to manage such assets and the Advisor objects to
using such different Trading Approach; (vi) there is an unauthorized assignment
of this Agreement by KMPFF; (vii) there is a material breach of this Agreement
by KMPFF or the Managing Member and after giving written notice to KMPFF or the
Managing Member (as the case may be) which identifies such breach, such material
breach has not been cured within ten (10) days following receipt of such notice
by KMPFF; or Managing Member (as the case may be); (viii) the Advisor provides
KMPFF with at least ninety (90) days written notice of the Advisor’s desire and
intention to terminate this Agreement; or (ix) other good cause is shown and the
written consent of KMPFF is obtained (which shall not be withheld or delayed
unreasonably).

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or KMPFF allocates its
assets to Other Advisors, the Advisor shall be entitled to, and KMPFF shall pay,
the Management Fee and the Incentive Fee, if any, which shall be computed
(i) with respect to the Management Fee, on a pro rata basis, based upon the
portion of the month for which the Advisor had the Allocated Assets under
management, and (ii) with respect to the Incentive Fee, if any, as if the
effective date of termination was the last day of the then current calendar
quarter. The rights of the Advisor to fees earned through the earlier to occur
of the date of expiration or termination shall survive this Agreement until
satisfied.

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that KMPFF informs
the Advisor, in writing via facsimile or other equivalent means, that KMPFF
considers necessary or advisable to liquidate in order to (i) effect any
termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or KMPFF expense.
KMPFF shall not, however, have authority to instruct the Advisor as to which
specific open positions to liquidate, except as provided in Section 1 hereof.
KMPFF shall provide the Advisor with such reasonable prior notice of such
liquidation as is practicable under the circumstances and will endeavor to
provide at least one day prior notice.

10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (c) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other

 

10



--------------------------------------------------------------------------------

Exhibit 10.10

 

investors (including other public and private commodity pools), and (ii) trade
for its own account, and for the accounts of its partners, shareholders,
directors, officers and employees, as applicable, using the same or other
information and Trading Approach utilized in the performance of services for
KMPFF, so long as in the Advisor’s reasonable judgment the aggregate amount of
capital being managed or traded by the Adviser does not (A) materially impair
the Advisor’s ability to carry out its obligations and duties to KMPFF pursuant
to this Agreement, or (B) create a reasonable likelihood of the Advisor having
to modify materially its agreed upon Trading Approach being used for KMPFF in a
manner which might reasonably be expected to have a material adverse effect on
KMPFF. The aggregate amount of capital referred to in the preceding sentence
hereinafter shall be called “Advisor’s Capacity,” and currently is estimated by
the Advisor to be an additional $2 billion beyond the amount presently invested
in its quantitative strategies or in the future such different amount or amounts
as the Advisor may, in its judgment, believe it can trade.

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of KMPFF pursuant to the Trading Approach being
used by KMPFF, that it will not knowingly or deliberately favor any other
account managed or controlled by it or any of its principals or affiliates (in
whole or in part) over KMPFF. The preceding sentence shall not be interpreted to
preclude (i) the Advisor from charging another client fees which differ from the
fees to be paid to it hereunder, or (ii) an adjustment by the Advisor in the
implementation of any agreed upon Trading Approach in accordance with the
procedures set forth in Section 1 hereof which is undertaken by the Advisor in
good faith in order to accommodate additional accounts. Notwithstanding the
foregoing, the Advisor also shall not be deemed to be favoring another commodity
interest account over KMPFF’s account if the Advisor, in accordance with
specific instructions of the owner of such account, shall trade such account at
a degree of leverage or in accordance with trading policies which shall be
different from that which would normally be applied or if the Advisor, in
accordance with the Advisor’s money management principles, shall not trade
certain commodity interest contracts for an account based on the amount of
equity in such account. The Advisor, upon reasonable request and receipt of
adequate assurances of confidentiality, shall provide KMPFF with an explanation
of the differences, if any, in performance between KMPFF and any other similar
account pursuant to the same Trading Approach for which the Advisor or any of
its principals or affiliates acts as a commodity trading advisor (in whole or in
part), provided, however, that the Advisor may, in its discretion, withhold from
any such inspection the identity of the client for whom any such account is
maintained.

(c) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, KMPFF or the Managing Member, the Advisor shall permit KMPFF or the
Managing Member to review at the Advisor’s offices, in each case at its own
expense, during normal business hours such trading records as it reasonably may
request for the purpose of confirming that KMPFF has been treated equitably with
respect to advice rendered during the term of this Agreement by the Advisor for
other accounts managed by the Advisor, which the parties acknowledge to mean
that KMPFF or the Managing Member may inspect, subject to such restrictions as
the Advisor may reasonably deem necessary or advisable so as to preserve the
confidentiality of proprietary information and the identity of its clients, all
trading records of the Advisor as it reasonably may request during normal
business hours. The Advisor may, in its discretion, withhold from any such
report or inspection the identity of the client for whom any such account is
maintained and in any event, KMPFF or the Managing Member (as applicable) shall
keep all such information obtained by them from the Advisor confidential unless
disclosure thereof legally is required or has been made public. Such right will
terminate one year after the termination of this Agreement and does not permit
access to computer programs, records, or other information used in determining
trading decisions.

 

11



--------------------------------------------------------------------------------

Exhibit 10.10

 

11. Speculative Position Limits.

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate KMPFF’s Commodities positions with the
positions of any other accounts it owns or controls for purposes of applying the
speculative position limits of the CFTC, any exchange, self-regulatory body, or
governmental authority, the Advisor promptly will notify KMPFF if KMPFF’s
positions under its management are included in an aggregate amount which equals
or exceeds the applicable speculative limit. The Advisor agrees that, if its
trading recommendations pursuant to its agreed upon Trading Approach are altered
because of the potential application of speculative position limits, the Advisor
will modify its trading instructions to KMPFF and its other accounts in a good
faith effort to achieve an equitable treatment of all accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages, including KMPFF, as nearly as possible in
proportion to the assets available for trading of the respective accounts
(including “notional” equity) to the extent necessary to comply with applicable
speculative position limits. The Advisor presently believes that its Trading
Approach for the management of KMPFF’s account can be implemented for the
benefit of KMPFF notwithstanding the possibility that, from time to time,
speculative position limits may become applicable.

12. Redemptions, Distributions. Reallocations and Additional Allocations.

(a) Notice. KMPFF agrees to give the Advisor at least one (1) business day prior
notice of any proposed redemptions, exchanges, distributions, reallocations,
additional allocations, or withdrawals affecting the Allocated Assets.

(b) Allocations. Redemptions, exchanges, withdrawals, and distributions of
Interests shall be charged against the Allocated Assets.

13. Brokerage Confirmations and Reports.

KMPFF will instruct its brokers and counterparties to furnish the Advisor with
copies of all trade confirmations, daily equity runs, and monthly trading
statements relating to the Allocated Assets. The Advisor will maintain records
and will monitor all open positions relating thereto; provided, however, that
the Advisor shall not be responsible for any errors by KMPFF’s brokers or
counterparties. KMPFF also will furnish the Advisor with a copy of the form of
all reports, including but not limited to, monthly, quarterly and annual
reports, sent to the Members and copies of all reports filed with the CFTC and
the NFA. The Advisor shall, at KMPFF’s request, make a good faith effort to
provide KMPFF with copies of all trade confirmations, daily equity runs, monthly
trading reports or other reports sent to the Advisor by KMPFF’s commodity broker
regarding KMPFF, and in the Advisor’s possession or control, as KMPFF deems
appropriate if KMPFF cannot obtain such copies on its own behalf. Upon request,
KMPFF will provide the Advisor with accurate information with respect to the
Allocated Assets.

14. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to KMPFF, (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or

 

12



--------------------------------------------------------------------------------

Exhibit 10.10

 

(ii) breach or cause to be breached, to the best of its knowledge, any
undertaking, agreement, contract statute, rule or regulation to which it is a
party or by which it is bound which, in the case of (i) or (ii), would
materially limit or materially adversely affect its ability to perform its
duties under this Agreement;

(c) it is duly registered as a commodity trading advisor under the CE Act and is
a member of the NFA as a commodity trading advisor and it will maintain and
renew such registration and membership during the term of this Agreement;

(d) a copy of its most recent Commodity Trading Advisor Disclosure Document as
required by Part 4 of the CFTC’s regulations has been provided to KMPFF in the
form of Exhibit C hereto (and KMPFF acknowledges receipt of such Disclosure
Document) and, except as disclosed in such Disclosure Document, all information
in such Disclosure Document (including, but not limited to, background,
performance, trading methods and trading systems) is true, complete and accurate
in all material respects and is in conformity in all material respects with the
provisions of the CE Act including the rules and regulations thereunder, as well
as all rules and regulations of the National Futures Association;

(e) neither the Advisor, nor its stockholders, directors, officers, employees,
agents, principals, affiliates, nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Members; nor (ii) shall solicit any person it or they
know is a Member for the purpose of soliciting commodity business from such
Member, unless such Member shall have first contacted the Advisor or is already
a client of the Advisor or a prospective client with which the Advisor has
commenced discussions or is introduced to or referred to the Advisor by an
unaffiliated agent other than in violation of clause (i).

(f) All references in the Memorandum as of the date of this Agreement to (i) the
Advisor and its affiliates and the controlling persons, shareholders, directors,
officers and employees of any of the foregoing and (ii) the Advisor’s Trading
Approach (as defined in the Advisory Agreement) are complete and accurate in all
material respects, and as to such persons, the Advisor’s Trading Approach and
the Advisor’s Past Performance History, the Memorandum contain all information
required to be included therein by the CE Act, and the regulations (including
interpretations thereof) thereunder, and the rules and regulations of the NFA
and do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made, not misleading.
The term “principal” in this Agreement shall have the same meaning as that term
in CFTC Regulation § 4.10(e) under the CE Act.

(g) The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
this Agreement and to act as described in the Memorandum as of the date of this
Agreement including, without limitation, registration as a commodity trading
advisor under the CE Act and membership as a commodity trading advisor with the
NFA and it will maintain and renew any required licenses, registrations,
approvals or memberships during the term of this Agreement.

(h) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under this Agreement. The Advisor has full capacity and
authority to conduct its business and to perform its obligations under this
Agreement, and to act as described in the Memorandum.

 

13



--------------------------------------------------------------------------------

Exhibit 10.10

 

(i) There (i) has not been any material adverse change in the condition,
financial or otherwise, of the Advisor or in the earnings, affairs or business
prospects of the Advisor, whether or not arising in the ordinary course of
business, and (ii) have not been any material transactions entered into by the
Advisor other than those in the ordinary course of its business.

(j) Except as disclosed in the Memorandum, there is no pending, or to the best
of its knowledge, threatened or contemplated action, suit or proceeding before
or by any court, governmental, administrative or self-regulatory body or
arbitration panel to which the Advisor or its principals is a party, or to which
any of the assets of the Advisor is subject which reasonably might be expected
to result in any material adverse change in the condition (financial or
otherwise), business or prospects of the Advisor or which reasonably might be
expected to materially adversely affect any of the material assets of the
Advisor or which reasonably might be expected to (A) impair materially the
Advisor’s ability to discharge its obligations to KMPFF or (B) result in a
matter which would require disclosure in the Memorandum; furthermore, the
Advisor has not received any notice of an investigation by (i) the NFA regarding
non-compliance with its rules or the CE Act, (ii) the CFTC regarding
non-compliance with the CE Act, or the rules and regulations thereunder,
(iii) any exchange regarding non-compliance with the rules of such exchange, or
(iv) the Securities and Exchange Commission or any state securities commission,
which investigation reasonably might be expected to materially impair the
Advisor’s ability to discharge its obligations under this Agreement or the
Advisory Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify KMPFF in writing thereof.

15. The Managing Member’s and KMPFF’s Representations and Warranties.

Each of the Managing Member and KMPFF represents and warrants only as to itself
(and, further, provided that only the Managing Member is making the
representations and warranties in Section 15(c) and Section 15(e)(ii), and only
KMPFF is making the representations and warranties in Section 15(e)(i)) that:

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or governmental or regulatory
agency having jurisdiction over it, which in the case of (i) or (ii) would
materially limit or materially adversely affect the performance of its duties
under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;

(d) this Agreement has been duly and validly authorized, executed and delivered,
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of KMPFF, in good standing under the laws of the State of
Delaware, and in good standing and

 

14



--------------------------------------------------------------------------------

Exhibit 10.10

 

qualified to do business in each jurisdiction in which the nature and conduct of
its business requires such qualification and where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations under this Agreement, and (ii) in the case of the Managing Member, a
duly formed and validly existing corporation, in each case, in good standing
under the laws of the State of Delaware and in good standing and qualified to do
business in each jurisdiction in which the nature and conduct of its business
requires such qualification and where the failure to be so qualified would
materially adversely affect its ability to perform its obligations under this
Agreement.

(f) On the date hereof (i) KMPFF is, and at all times during the term of this
Agreement will be, a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware, and is, and at all
times during the term of this Agreement will be, in good standing and qualified
to do business in each jurisdiction in which the nature or conduct of its
business requires such qualifications and in which the failure to be so
qualified materially adversely would affect its ability to perform its
obligations under this Agreement and to operate as described in the Memorandum,
and (ii) the Managing Member is, and at all times during the term of this
Agreement will be, a duly formed and validly existing corporation in good
standing under the laws of the State of Delaware, and is, and at all times
during the term of this Agreement will be, in good standing and qualified to do
business as a foreign corporation in each other jurisdiction in which the nature
or conduct of its business requires such qualifications and in which the failure
to be so qualified materially adversely would affect its ability to act as
Managing Member of KMPFF and to perform its obligations hereunder and under this
Agreement, and each of KMPFF and the Managing Member has full capacity and
authority to conduct its business and to perform its obligations under this
Agreement, and to act as described in the Memorandum.

(g) This Agreement has been duly and validly authorized, executed and delivered
on behalf of KMPFF and the Managing Member, is a valid and binding agreement of
KMPFF and the Managing Member, and is enforceable in accordance with its terms.
The performance of KMPFF’s and the Managing Member’s obligations under this
Agreement and the consummation of the transactions set forth in this Agreement
and in the Memorandum are not contrary to the provisions of KMPFF’s LLC
Operating Agreement or the Managing Member’s Articles of Incorporation or
By-Laws, respectively, any applicable statute, law or regulation of any
jurisdiction and will not result in any violation, breach or default under any
term or provision of any undertaking, contract, agreement or order, to which the
Managing Member or KMPFF, is a party or by which the Managing Member or KMPFF is
bound.

(h) Each of the Managing Member and KMPFF (as the case may be) has obtained all
required governmental and regulatory licenses, registrations and approvals
required by law as may be necessary to perform their obligations under this
Agreement and to act as described in the Memorandum (including, without
limitation, the Managing Member’s registration as a commodity pool operator
under the CE Act and membership as a commodity pool operator with the NFA) and
will maintain and renew any required licenses, registrations, approvals and
memberships required during the term of this Agreement.

(i) The Memorandum contains all statements which are required to be made
therein, conform in all material respects with the requirements of the CE Act,
and the rules and regulations of the CFTC, thereunder, and with the rules of the
NFA and do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading;
and at all times subsequent hereto, the Memorandum will contain all statements
required to be made therein and will conform in all material respects with the
requirements of the CE Act and the rules and regulations of the CFTC thereunder,
and with the rules of the NFA and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein ,
in light of the circumstances in which they are made, not

 

15



--------------------------------------------------------------------------------

Exhibit 10.10

 

misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished to the Managing Member, KMPFF by or on behalf of the
Advisor for the express purpose of inclusion in the Memorandum, including,
without limitation, references to the Advisor and its affiliates and controlling
persons, shareholders, directors, officers and employees, as well as to the
Advisor’s Trading Approach provided such references have been approved by the
Advisor in accordance with this Agreement.

(j) There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which KMPFF, the
Managing Member or the principals of any is a party, or to which any of the
assets of any of the foregoing persons is subject, which might reasonably be
expected to result in any material adverse change in their condition (financial
or otherwise), business or prospects or reasonably might be expected to affect
adversely in any material respect any of their assets or which reasonably might
be expected to materially impair their ability to discharge their obligations
under this Agreement or under the Advisory Agreement; and neither KMPFF nor the
Managing Member has received any notice of an investigation by (i) the NFA
regarding non-compliance with NFA rules or the CE Act, (ii) the CFTC regarding
non-compliance with the CE Act or the rules and regulations thereunder, or
(iii) any exchange regarding non-compliance with the rules of such exchange
which investigation reasonably might be expected to materially impair the
ability of each of KMPFF and the Managing Member to discharge its obligations
under this Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, KMPFF in the
case of its representations and warranties, and the Managing Member in the case
of its representations and warranties, promptly will notify the Advisor in
writing.

16. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor need not obtain the consent of any Other Advisor.

17. Covenants of the Advisor.

If, at any time during the term of this Agreement, the Advisor discovers any
fact, omission, event or that a change of circumstances has occurred, which
would make the Advisor’s representations and warranties in Section 14 of this
Agreement inaccurate or incomplete in any material respect, or which might
reasonably be expected to render the Memorandum, with respect to (i) the Advisor
or its principals or (ii) the Advisor’s Trading Approach, untrue or misleading
in any material respect, the Advisor will provide prompt written notification to
KMPFF and the Managing Member of any such fact, omission, event or change of
circumstance, and the facts related thereto, and it is agreed that the failure
to provide such notification or the failure to continue to be in compliance with
the foregoing representations and warranties during the term of this Agreement
as soon as possible following such notification shall be cause for KMPFF to
terminate this Agreement with the Advisor on prior written notice to the
Advisor.

18. Covenants of KMPFF and the Managing Member.

If, at any time during the term of this Agreement, the Managing Member or KMPFF
discovers any fact, omission, or event or that a change of circumstance has
occurred which would make

 

16



--------------------------------------------------------------------------------

Exhibit 10.10

 

the Managing Member’s or KMPFF’s representations and warranties in Section 15 of
this Agreement inaccurate or incomplete in any material respect, the Managing
Member or KMPFF, as appropriate, promptly will provide written notification to
the Advisor of such fact, omission, event or change of circumstance and the
facts related thereto. The Managing Member or KMPFF shall provide the Advisor
with a copy of each amendment or supplement to the Memorandum, and no amendment
or supplement to the Memorandum which contains any statement or information
regarding the Advisor will be filed or used unless the Advisor has received
reasonable prior notice and a copy thereof and has consented in writing to such
statement or information being filed and used.

19. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

20. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of, or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

21. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by telecopy, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

 

  If to the Managing Member or KMPFF:   Kenmar Preferred Investment Solutions
Corp.   900 King Street, Suite 100   Rye Brook, NY 10573   Attention: General
Counsel   Facsimile: (914) 307 – 4045   E-mail: legaldept@kenmar.com

 

17



--------------------------------------------------------------------------------

Exhibit 10.10

 

  

and in either case with a copy to:

  

Alston & Bird LLP

  

90 Park Avenue

  

New York, New York 10016

  

Attention: Timothy P. Selby, Esq.

  

Facsimile: (212) 210-9494

  

E-mail: timothy.selby@alston.com

   If to the Advisor:   

Graham Capital Management, L.P.

  

40 Highland Avenue

  

Rowayton, CT 06853

  

Attention: Isaac Finkle

  

Facsimile: (203) 899-3500

   With a copy to:   

Graham Capital Management, L.P.

  

40 Highland Avenue

  

Rowayton, CT 06853

  

Attention: Paul Sedlack

  

Facsimile: (203) 899-3500

22. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

23. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

24. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto (other than Other Advisors) is made, it
shall furnish in advance a copy of such information to the other parties and
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.

25. No Liability of Members.

This Agreement has been made and executed by and on behalf of KMPFF, and the
obligations of KMPFF and/or the Managing Member set forth herein are not binding
upon any of the Members, individually, but rather, are binding only upon the
assets and property of KMPFF.

 

18



--------------------------------------------------------------------------------

Exhibit 10.10

 

26. Headings.

Headings to sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.

27. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.

28. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

29. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

[Remainder of page left blank intentionally.]

 

19



--------------------------------------------------------------------------------

Exhibit 10.10

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

KMP FUTURES FUND I LLC By:  

KENMAR PREFERRED INVESTMENTS CORP.,

its sole Managing Member

By:   /s/ Esther E. Goodman Name:   Esther E. Goodman Title:   Chief Operating
Officer and   Senior Executive Vice President KENMAR PREFERRED INVESTMENTS CORP.
By:   /s/ Esther E. Goodman Name:   Esther E. Goodman Title:   Chief Operating
Officer and   Senior Executive Vice President GRAHAM CAPITAL MANAGEMENT, L.P.
By:   /s/ Paul Sedlack Name:   Paul Sedlack Title:   Chief Executive Officer

 

20



--------------------------------------------------------------------------------

EXHIBIT A

TRADING APPROACH

K4D-15V PROGRAM

The Advisor will make its trading decisions for KMPFF according to its K4D-15V
Program (formerly known as the Global Diversified Program at 150 Leverage) as
described in Exhibit C as amended from time to time.

[Remainder of page left blank intentionally.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 50% of KMPFF’s Allocated Assets, such
application of the limitations and policies is identical initially for KMPFF and
the Advisor. The Advisor sometimes may be prohibited from taking positions for
the Allocated Assets which it would otherwise acquire due to the need to comply
with these limitations and policies. KMPFF will monitor compliance with the
trading limitations and policies set forth below, and it may impose additional
restrictions (through modification of such limitations and policies) upon the
trading activities of the Advisor, as it, in good faith, deems appropriate in
the best interests of KMPFF, subject to the terms of the Advisory Agreement.

KMPFF will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Members owning more
than 50% of Interests in KMPFF. KMPFF may, however, impose additional trading
limitations on the trading activities of KMPFF without obtaining such approval
if KMPFF or the Managing Member determines such additional limitations to be
necessary in the best interests of KMPFF.

Trading Limitations

The Advisor will not: (i) engage in pyramiding its commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity provided,
however, unrealized profits may be considered in determining the current
Allocated Assets) but may take into account open trading equity on existing
positions in determining generally whether to acquire additional commodities
positions; (ii) borrow or loan money (except with respect to the initiation or
maintenance of commodities positions or obtaining lines of credit for the
trading of forward currency contracts; provided, however, that KMPFF is
prohibited from incurring any indebtedness on a non-recourse basis);
(iii) permit rebates to be received by KMPFF or its affiliates, or permit KMPFF
or any affiliate to engage in any reciprocal business arrangements which would
circumvent the foregoing prohibition; (iv) permit the Advisor to share in any
portion of the commodity brokerage fees paid by KMPFF; (v) commingle its assets,
except as permitted by law; or (vi) permit the churning of its commodity
accounts.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of KMPFF, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

 

B-1



--------------------------------------------------------------------------------

(3) KMPFF generally will not initiate an open position in a futures contract
(other than a cash settlement contract) during any delivery month in that
contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

(4) KMPFF may occasionally make or accept delivery of a commodity including,
without limitation, currencies. KMPFF also may engage in EFP transactions
involving currencies and metals and other commodities.

(5) KMPFF may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) KMPFF will not initiate open futures or option positions which would result
in net long or short positions requiring as margin or premium for outstanding
positions in excess of 15% of the Allocated Assets for any one commodity, or in
excess of 66 2/3% of the Allocated Assets for all commodities combined. Under
certain market conditions, such as an inability to liquidate open commodities
positions because of daily price fluctuations, KMPFF may be required to commit
the Allocated Assets as margin in excess of the foregoing limits and in such
case KMPFF will cause the Advisor to reduce its open futures and option
positions to comply to these limits before initiating new commodities positions.

(7) To the extent KMPFF engages in transactions in forward currency contracts
other than with or through UBS Securities LLC, or its affiliates, KMPFF will
only engage in such transactions with or through a bank or financial institution
which as of the end of its last fiscal year had an aggregate balance in its
capital, surplus and related accounts of at least $100 million, as shown by its
published financial statements for such year, and through other broker-dealer
firms with an aggregate balance in its capital, surplus and related accounts of
at least $50 million.

[Remainder of page left blank intentionally.]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

DISCLOSURE DOCUMENT

 

C-1